Title: From Thomas Jefferson to Geismar, 18 March 1788
From: Jefferson, Thomas
To: Geismar, Baron von



Amsterdam Mar. 18. 1788.

Having been called hither, my dear friend, by business, and being somewhat at liberty as to my return, I propose to go along the Rhine as far as Strasburg before I turn off to Paris. I shall be at Frankfort probably between the 1st. and 5th. of April. If your residence is still at Hanau, I know you will meet me at Frankfort. I shall be at the Rottinhouse tavern. As I may be a little earlier there, or a little later than I expect, if you will lodge there a note of your address, I will contrive to see you. This pleasure has had it’s share in determining my return to Paris by this route, tho’ I am very apprehensive you will have removed with your court from Hanau to Cassel. In that case I must fail in this effort to see you, and be contented to preserve for you in absence those sentiments of sincere attachment and esteem with which I am, my dear Sir Your affectionate friend & servant,

Th: Jefferson

